Citation Nr: 1641862	
Decision Date: 10/28/16    Archive Date: 11/08/16

DOCKET NO.  12-24 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for hypertensive vascular disease.  

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1959 to March 1971 and April 1974 to June 1981.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This appeal was previously before the Board in August 2015.  The Board remanded it for additional development, and it has been returned to the Board for further review.

Although a claim of entitlement to service connection for an eye disability was initially on appeal, the Appeals Management Center (AMC) granted entitlement to service connection for bilateral epiphora in a May 2016 rating decision.  As this represents a full grant of the benefit sought with respect to that issue, it is no longer before the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's diastolic pressure is not predominantly 110 mmHg or more and his systolic pressure is not predominantly 200 mmHg or more.  He takes medication for control of his blood pressure.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for hypertensive vascular disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7101 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by a letter sent to the Veteran in April 2010.  The claim was last adjudicated in August 2016.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service personnel records, service treatment records, VA treatment records, private treatment records, written statements of the Veteran and his family, and a VA examination report.

Pursuant to the August 2015 Board remand, VA obtained additional VA treatment records and afforded the Veteran a VA examination.  The Board therefore finds there was substantial compliance with the previous remand directives.  See Dyment v. West, 13 Vet. App. 141 (1999). 

In sum, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.

Relevant Laws and Regulations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1999).  "Staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  (There is a 100 percent rating assigned separately for coronary artery disease, claimed as ischemic hearing disease.)

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b).  VA is to resolve any reasonable doubt in the Veteran's favor.  38 C.F.R. § 3.102.  

Analysis

The Veteran's hypertensive vascular disease is currently rated 10 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 7101.  Hypertensive vascular disease is evaluated as follows: diastolic pressure that is predominantly 130 mmHg or more (60 percent); diastolic pressure that is predominantly 120 mmHg or more (40 percent); diastolic pressure that is predominantly 110 mmHg or more or systolic pressure that is predominantly 200 mmHg or more (20 percent); and diastolic pressure that is predominantly 100 mmHg or more or systolic pressure that is predominantly 160 mmHg or more (10 percent).  38 C.F.R. § 4.104, Diagnostic Code 7101.  A 10 percent rating is also possible if a veteran who requires continuous medication for blood pressure control has a history of diastolic pressure that was predominantly 100 mmHg or more.  Id.  

The Veteran does not meet the schedular criteria for a rating in excess of 10 percent for hypertensive vascular disease.  During the period on appeal, the highest systolic reading is 164 mmHg, in April 2012, and the highest diastolic reading is 101 mmHg, in March 2010.  The July 2016 VA examination notes the Veteran's highest blood pressure reading in 2016 was 136/87 and his average reading in 2016 was 127/78.  Because the record does not indicate that the Veteran's blood pressure has ever, let alone predominantly, been at least 110 mmHg diastolic or 200 mmHg systolic during the period on appeal, a 20 percent schedular rating is not warranted.  The Board acknowledges the Veteran's contention that he is on continuous medication for blood pressure control.  This is a factor the rating criteria contemplate for the 10 percent rating that has been in effect since July 1981.  There are no other Diagnostic Codes that might apply to the Veteran's hypertensive vascular disease.

The Board has also taken the Veteran's lay statements into account.  The Veteran is competent to report his own observations with regard to the symptomatology of his hypertensive vascular disease.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, the rating criteria for hypertensive vascular disease focus entirely on diastolic and systolic blood pressure and nothing in the Veteran's lay statements indicates that his hypertensive vascular disease meets the criteria for a rating in excess of 10 percent.  

Based on the evidence of record, the Veteran's hypertensive vascular disease does not warrant a schedular rating in excess of 10 percent at any time during the appeal period.  

As a final matter, the Board has also considered whether the Veteran's hypertensive vascular disease represents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for any additional disability that can be attributed only to the combined effect of multiple conditions.

In reaching the conclusion above, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to a rating in excess of 10 percent for hypertensive vascular disease is denied.


REMAND

The Veteran has also asserted that he is entitled to service connection for a low back disability.  The Veteran was afforded a VA examination pertinent to this claim in August 2010.  Unfortunately, although the examiner diagnosed lumbar spine degenerative disc disease, he expressed no opinion as to the possibility of nexus to service.  For that reason, the August 2010 VA examination is inadequate to decide the Veteran's claim.  Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An additional VA examination is warranted to obtain an adequate nexus opinion.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should obtain copies of all pertinent, outstanding records from the VA Medical Center and its associated clinics where the Veteran receives treatment.  All attempts to obtain records should be documented in the claims folder.

2.  Schedule the Veteran for an appropriate examination for the purpose of determining the current nature and likely etiology of any low back disorder.  The electronic claims file must be made available to the examiner for review, and the examination must reflect that such review has been accomplished.  All appropriate testing should be conducted, and the examiner must provide an opinion as to whether it is as likely as not (that is, a probability of 50 percent or greater) that any current low back disorder had its origin in service or is in any way related to the Veteran's active service, including as a result of repeated heavy lifting.  In responding the examiner is asked to indicate whether there is other likely etiology of a low back disorder, if unrelated to service.  The examiner should also discuss the September 2010 private medical opinion and the November 2010 lay statement by the Veteran's daughter on behalf of his ex-wife.

The rationale for any opinion expressed should be provided.  If an opinion cannot be made without resort to speculation, the examiner should so state and provide reasoning as to why a conclusion would be so outside the norm that such an opinion is not possible.  The examiner is advised that the Veteran is competent to report symptoms and treatment and that his lay statements must be taken into account in formulating the opinion.

3.  The AOJ must ensure that the examiner's report complies with this remand and answers the questions presented in the request.  The AOJ must also ensure that the examiner documents consideration of the electronic claims file, including any records contained in Virtual VA and VBMS.  If the report is insufficient, the AOJ must return it to the examiner for necessary corrective action as appropriate.

4.  After undertaking any other appropriate development, the AOJ shall readjudicate the issue on appeal.  If the AOJ does not fully grant the benefit, the AOJ should furnish the Veteran and his representative with a supplemental statement of the case and afford him an opportunity to respond before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


